Citation Nr: 1109069	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-15 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for left leg sciatica, rated 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for a herniated nucleus pulposus at L5-S1 with neurogenic bladder, rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from August 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

At this juncture, the Board deems it necessary to clarify the issue perfected on appeal.  The June 2008 rating decision on appeal denied the Veteran an increased disability evaluation for service connected herniated nucleus pulposus at L5-S1 with neurogenic bladder, rated 40 percent disabling, and, in compliance 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), separately granted service connection for left leg sciatica, assigning an initial disability evaluation of 10 percent, effective January 18, 2008.  Subsequently, the Veteran submitted a timely November 2008 notice of disagreement (NOD) and an April 2009 Appeal to Board of Veterans' Appeals (VA Form 9) limited to the initial disability evaluation assigned for his left leg sciatica.  As the Veteran may limit his appeal to specific claims and has only perfected an appeal for a higher initial disability evaluation for left leg sciatica, rated 10 percent disabling, effective January 18, 2008, at the present time, the Board may only exercise appellate jurisdiction over this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to service connection erectile dysfunction, to include as secondary to a service connected herniated nucleus pulposus at L5-S1 with neurogenic bladder, has been raised by the Veteran in a April 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The evidence of record suggests that the Veteran likely receives regular VA and private medical treatment for his sciatic nerve condition.  Pertinent records of his VA care, however, since April 2008, have not been associated with the claims folder.  What is more, the record suggests he receives regular private medical treatment related to his sciatic nerve condition, but only the records submitted by the Veteran have been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

In light of the likely outstanding records, the Board finds that after associating his VA and private treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, in the June 2008 rating decision, the RO denied the Veteran's claim for an increased disability evaluation for his service connected herniated nucleus pulposus at L5-S1 with neurogenic bladder, rated 40 percent disabling.  In a March 2009 statement, the Veteran stated his belief that his herniated nucleus pulposus at L5-S1 (characterized as intervertebral disc syndrome) and his neurogenic bladder condition should be assigned separate disability evaluations, warranting a combined disability evaluation in excess of 40 percent.  The Board accepts the Veteran's statement as a timely notice of disagreement (NOD) with the denial of a rating in excess of 40 percent for his service connected herniated nucleus pulposus at L5-S1 with neurogenic bladder.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any sciatic nerve treatment(s) and/or hospitalization, to include private physician M. Timken, M.D., and the private Westcoast Radiology medical facility.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's sciatic nerve condition, dated since April 2008.  Any negative response should be in writing, and associated with the claims folder.

3.  After the aforementioned development has been completed, the Veteran should be afforded an appropriate VA examination, to determine the current nature and severity of his sciatic nerve condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  The examiner should perform an appropriate sciatic nerve examination, documenting all examination findings.  Further, the examiner should indicate whether the left leg sciatic nerve condition results in:

(a)  complete paralysis, with foot dangling or dropping, no possible active movement of the muscles below the knee or weakened and/or (very rarely lost) flexion of the knee; and

(b)  severe incomplete paralysis, with marked muscular atrophy, moderately severe paralysis, or mild incomplete paralysis.  

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology and the relevant medical evidence of record.  

The examiner must also comment on the impact of the Veteran's left lower extremity sciatica on his ability to work.

The examiner should provide clear medical reasoning and logic to support the requested opinions, with all findings and conclusions set forth in a legible report.  Again, all necessary tests and studies should be conducted and associated with the claims file.  

4.  The RO must issue a SOC with respect to the Veteran's claim seeking entitlement to an increased disability evaluation for a herniated nucleus pulposus at L5-S1 with neurogenic bladder, rated 40 percent disabling, to include consideration of a separate disability evaluation for a neurogenic bladder condition, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

5.  The RO should then readjudicate the Veteran's claim seeking a higher initial disability evaluation for left leg sciatica, rated 10 percent disabling.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

